DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation “a substrate” in line 1 and line 3 which renders the claim ambiguous because it is unclear if the second “a substrate” refers to the same substrate or a second substrate. 
For the purpose of examination, the second “a substrate” is being interpreted as being “the substrate”.
Claim 1: Claim 1 interchangeably use “first polymer” and “first polymer material” which causes ambiguity.
Applicant is required to consistently refer to the limitation as “first polymer” or “first polymer material”. 
Claims 2-15: Claims 2-15 depend from claim 1 and do not remedy the issues of claim 1 and thus are rejected for being indefinite. 
Claim 14: Claim 14 recites the limitation “grafting…the first polymer material…at the same time as printing” which renders the claim indefinite because it is unclear if applicant is claiming that the grafting and printing is simultaneous or contemporaneous given that the specification does not provide guidance. The Examiner notes that the specification uses the phrase “at the same time” on page 5 and then all of the embodiments provide a contemporaneous process (see Figs 1-4) and then the final sentence of the specification on page disclose that in an alternative embodiment that the grafting and printing can be simultaneous and thus it is not clear based on the disclosure if “at the same time” is the same or different from “simultaneous” and thus is ambiguous.
For the purpose of examination, if the two steps are contemporaneous and performed in the same process of patterning it will be considered “at the same time”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 & 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PG Pub 2012/0196089; hereafter ‘089) in view of Millard (US PG Pub 2008/0176767; hereafter ‘767) and Albrecht et al. (US PG Pub 2009/0308837; hereafter ‘837).
Claim 1: ‘089 is directed towards a method for functionalizing a substrate intended for the self-assembly of a block copolymer (title & abstract), comprising:
depositing on a surface of the substrate a layer of a first polymer, the first polymer having a first chemical affinity with respect to the block copolymer (application of a neutral polymer brush layer, see block 4100, Fig. 4 and ¶s 14 & 31-33);
printing, using a mold, patterns in a sacrificial layer arranged above the first polymer layer (blocks 4200, 4300, & 4400 of Fig. 4 and ¶s 31-33);
transferring the patterns of the sacrificial layer into the first polymer layer, until the substrate is reached (block 45, Fig. 4 and ¶s 31-33); and
removing at least one part of the sacrificial layer by etching, so as to uncover the first polymer layer (block 4600, Fig. 4 and ¶s 31-33).
‘089 does not teach that the polymer brush are grafted on the substrate.
However, ‘767, which is also directed towards block copolymer self-assembly (title) teaches that the neutral polymer brush layer can be formed by grafting the brush to the surface of the substrate (¶ 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the polymer brush layer of ‘089 by grafting as taught by ‘767 because grafting is an art recognized means of attaching the neutral polymer brush layer and thus would have predictably been suitable for the process of ‘089.
‘089 does not teach that the sacrificial layer (the resist layer) is removed by wet etching.
However, ‘837, which is also directed towards patterning with block copolymers (title) teaches that it is known in the art to use wet-etching to remove the resists used for patterning in the field (see ¶ 53).
It would have been obvious to one of ordinary skill in the art at the time of filing to remove the sacrificial layer of ‘089 (the resist layer) by wet-etching because as taught by ‘837, wet etching is an art recognized technique for removing resist layers in the field and thus would have predictably been suitable in ‘089.
Claim 2: The sacrificial layer is comprised of a non-grafted part of the first polymer layer (the first polymer layer can be defined as the neutral polymer brush layer and the imprint resist layer of ‘089).
Claim 3: The sacrificial layer is comprised of a printable polymer material distinct from the first polymer material (the sacrificial layer is an imprint resist whereas the first polymer material is the neutral polymer brush layer).
Claim 4: ‘767 teaches forming the grafted neutral layer by spin coating a polymer material layer (the first polymer material layer) and then baking the polymer material layer to remove residual solvent (i.e. removing a non-grafted part of the first polymer material layer) (see ¶ 45).
Claim 5: The combination teaches wet etching to remove both the sacrificial layer and the polymer brush (see blocks 4400-4500, Fig. 4) and thus teaches that the sacrificial layer comprises a first sub-layer comprised of a non-grafted part of the first polymer material layer (the top of the polymer brush is a non-grafted part) and a second sub-layer made of a printable polymer material (the resist material) distinct from the first polymer material, said at least one part of the sacrificial layer removed by wet etching corresponding to the first sub-layer.
Claim 6: The process teaches depositing the sacrificial layer made of printable material (the resin layer, # 4110, Fig. 4) on the non-grafted part of the first polymer material layer (# 4120, Fig. 4).
Claim 7: The printable polymer material is a photo-polymerizable resin (¶ 16).
Claim 10: As discussed above, the sacrificial layer is removed by wet etching and thus is removed by means of a solvent.
Claim 11: The first polymer material is neutral with respect to the blocks of the block copolymer (the first polymer material is a neutral brush polymer, ¶s 31-33).
Claim 12: ‘767 teaches that the first polymer material layer (the neutral wetting layer) can be a random copolymer (¶ 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a random copolymer as the neutral wetting polymer brush of ‘089 because it is recognized in the art as a suitable material for forming the neutral wetting layer and thus would have predictably produced the desired result.
Claim 13: The patterns are printed in the sacrificial layer by thermal printing (¶ 16).
Claim 14: The grafting and printing is carried out contemporaneously in the same process of patterning and thus are performed at the same time.
Claim 15: ‘089 teaches preparing a substrate functionalized using the method of claim 1 (see above);
depositing a block copolymer o the surface of the functionalized substrate (block 4700, Fig. 4 and ¶s 31-33); and
assembling the block copolymer (block 4800, Fig. 4 and ¶s 31-33).
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘089, ‘767, & ‘837 as applied above, and further in view of Millward (US PG Pub 2008/0193658; hereafter ‘658). As evidenced by Madhusha (Madhusha, Difference Between Oligomer and Polymer, PEDIAA, https://pediaa.com/difference-between-oligomer-and-polymer/, 9/10/2017; hereafter Madhusha).
Claim 8: The combination does not teach that the substrate comprises a superficial layer made of a second polymer material having a second chemical affinity with respect to the block copolymer and wherein the patterns of the sacrificial layer are further transferred into the superficial layer.
However, as discussed above, the combination does teach grafting the neutral wetting layer on the substrate.
And, ‘658, which is also directed towards self-assembly of block copolymers on substrates (title), teaches that grafting of the neutral layer can be performed by an in situ grafting process in which the neutral wetting polymer layer is grown in situ (see ¶ 42).
The Examiner notes that the in situ growth of a random polymer brush can be considered at least two layers of polymer material in which the first layer is the first part of the brush grown and the second layer is the subsequent portion of the brush grown and both portions of the brush have a distinct chemical affinities to each block of the block copolymer.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the process of ‘658 into the process of the combination and grow the neutral wetting brush by in situ grafting because it is an art recognized method of grafting the neutral wetting brush in the field and thus would have predictably produced the grafted brush as desired.
Claim 9: The Examiner notes that an oligomer reads on a monomer and an oligomer is a few monomers and oligomers are polymers (as evidenced by the abstract, of Madhusha). 
Thus the superficial layer made of a second polymer material discussed above is an oligomer of the brush monomers and the Examiner notes that an oligomer of the random 3 brush monomers will have a chemical affinity which is preferential to one of the blocks because it will inherently be more preferentially a hydrophobic or hydrophilic polymer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712